PD-1289-15
                         PD-1289-15                               COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 9/28/2015 11:58:46 PM
                                                                   Accepted 9/30/2015 2:59:00 PM
                                                                                   ABEL ACOSTA
                       NO. ___________                                                     CLERK




                                    In The

                    Court of Criminal Appeals of Texas

JOSE J. LOPEZ                          §
                                       §
                  Appellant,           §
                                       §
                                                          September 30, 2015
V.                                     §
                                       §
STATE OF TEXAS                         §
                                       §
                  Appellee.            §

             APPELLANT’S MOTION TO EXTEND TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      Appellant Jose J. Lopez, by and through his attorney of record, files

this Motion to extend the period for the filing of a Petition for Discretionary

Review. Appellant requests an extension to file a Petition until Monday,

October 5, 2015, which is an extension of 21 days.

1.    This is an appeal from a decision of the Tenth Court of Appeals to

affirm the trial court’s denial of Lopez’s application for a writ of habeas

corpus. Tex. R. App. P. 68.1. The court of appeals entered an order and
judgment affirdimg the trial court order on August 13, 2015. No motion for

rehearing was filed.

2.    This request for an extension of the period of time to file the Petition

for Discretionary Review is filed under the provisions of TEX. R. APP. P.

10.5(b) and 68.2(c). The deadline for filing the Petition for Discretionary

Review was Monday, August 14. The length of extension sought is 21 days.

No previous extension was requested, and the facts relied on to reasonably

explain the need for an extension are set out in paragraphs 3 of this Motion.

3.    The need for additional time is not the result of intentional or

deliberate conduct on the part of Appellee’s counsel. During the time

available for preparation of the brief, counsel also had to prepare for oral

argument in the following appeal:

      North Star Water Logic, LLC v. Ecolotron, Inc.; 14-14-00972-
      CV – In the Fourteenth Court of Appeals, Houston, Texas.

Counsel also had to prepare and file briefing in

      Malin International Ship Repair & Drydock, Incorporated v.
      Oceanografia, S.A. DE C.V.; No. 15-40463 – In the Fifth Circuit
      Court of Appeals.

Counsel also had to prepare and file briefing in support of a motion for

summary judgment in

      Goodwin v. City of Texas City Texas; Case 3:14-cv-00090 – In
      the United States District Court, Southern District of Texas.


                                    -2-
Counsel also had to prepare and file a dispositive motion in

      Kennedy Krieger Institute, Inc. et al v. Brundage Management
      Company, Inc. Employee Benefit Plan et al., Case 5:15-cv-00162
      – In the United States District Court, Western District of Texas.

Finally, counsel needs additional time to confer with his client, Mr. Lopez.

5.    Counsel for appellant is not able to confer with counsel for the

appellee State at the time of filing as it is after business hours.

      Accordingly, appellant request the Court grant this motion for

extension and permit a Petition for Discretionary Review to be accepted by

the Court as timely filed on or before Monday, October 5, 2015.

                                      Respectfully submitted,

                                      MILLS SHIRLEY L.L.P.


                                      By:   /s/ George W. Vie III
                                            George W. Vie III
                                      State Bar No. 20579310
                                      2228 Mechanic Street, Suite 400
                                      Galveston, Texas 77550
                                      (713) 571.4232
                                      Fax (713) 893.6095
                                      gvie@millsshirley.com

                                      ATTORNEYS FOR APPELLANT




                                     -3-
                            CERTIFICATE OF SERVICE

      As required by TEX. R. APP. P. 6.3 and 9.5(b), (d), (e), I certify that I
have served this document on all other parties – which are listed below – on
September 28, 2015, as follows:

    Appellee’s Attorneys:

      Jarvis J. Parsons
      Brazos County District Attorney
      300 E. 26th Street, Suite 310
      Bryan, TX 77803

      By:    □    personal delivery
             □    email
             □    commercial delivery service
             □    fax
             X    electronic delivery using the efiling system


                                              /s/ George W. Vie III
                                              George W. Vie III



                                     4835-1760-6697, v. 1




                                   -4-